Case 2:15-cr-00168-MRH Document 997-1 Filed 07/30/19 Page 1of1

 

 

“DO NOT COLOR OR WRITE BELOW THIS LINE

© US. POSTAGE D> eILNEY BOWES

 

 

 

 

 

NAME: Frederick [Beef a8
ES
DOC & POD NUMBER_22°759, BE 5° Bisnis & AAD TO?
ALLEGHENY COUNTY JAIL a8 RE zp isats & HOO SG
950 2ND AVE cr 2 9000348493 JUL 26 2019
PITTSBURGH, PA 15219-3100 ADDRESS MUST BE PRINTED BELOW THIS LINE!
C levk OS- Diprck Cur
U.S. Courtheovle
700 Grank SNE€ET
. pittibarg h | po fSX19

Lege L Meat

 

: oN mp EE 4EGLS eopbee! geen bale ale aban

— were og pee
Frog oo mates bo

itt
